DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 9 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17 and 18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on December 10, 2021, as it relates to claims 17 and 18, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas J. DiCeglie, Jr. on June 9, 2022.
The application has been amended as follows: 
In the claims:
Claim 18 line 2, delete [[16]] and insert –17--.

Response to Amendment
The amendment to claims 9, 13 and 15, submitted June 1, 2022 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see pages 8 - 9, filed June 1, 2022, with respect to the rejection of claims 9, 10 and 13 - 16 under 35 USC 112(a), written description, have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claims 9, 10 and 13 - 16 under 35 USC 112(a), written description has been withdrawn. 
Applicant’s arguments, see pages 9 - 10, filed June 1, 2022, with respect to the rejection of claims 9, 10 and 13 - 16 under 35 USC 112(a), scope of enablement, have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claims 9, 10 and 13 - 16 under 35 USC 112(a), scope of enablement has been withdrawn. 
Applicant’s arguments, see page10, filed June 1, 2022, with respect to the rejection of claims 13 and 15 under 35 USC 112(b), have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claims 13 and 15 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see pages 11 – 12, filed June 1, 2022, with respect to the rejection of claims 9, 10, 13 and 16 under 35 USC 102(a)(1), have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claims 9, 10, 13 and 165 under 35 USC 102(a)(1) has been withdrawn.
Allowable Subject Matter
Claims 9, 10 and 13 - 18 allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has considered the amendment filed by Applicant on June 1, 2022 and the arguments therein. Applicant’s arguments were found persuasive; as such, the Examiner has withdrawn the rejection made in the previous Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622